DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 71 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al. (US#2013/0077896) in view of Porter (US#5774053).
Regarding claim 71, Wiley discloses a system for securely receiving, returning or exchanging a parcel, comprising:
a deformable receptacle 1 having an inner area for storing the parcel and a closeable opening 113 from which the inner area is accessible;
a locking system having one or more locking mechanisms 7,12,14 configured to releasably lock the closeable opening in a closed position;
a physical attachment means 11 for securing the receptacle to a fixed object D;
one or more sensors 9 embedded in or attached to the receptacle, and
an alarm 34 ([0033], lines 15-17) secured to the receptacle.
Regarding claim 71, Wiley fails to disclose a security notification unit in communication with the sensors which actuates the alarm, and in electronic communication with an electronic device of a receiver of the parcel.  However, as evidenced by Porter, such a configuration is known in the parcel receptacle art, see security notification unit 46 in communication with sensors which actuates an alarm, and in electronic communication with an electronic device of a receiver of the parcel (col. 6, lines 56-64).  Therefore, as evidenced by Porter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiley to include a security notification unit in communication with the sensors which actuates the alarm, and in electronic communication with an electronic device of a receiver of the parcel.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the security notification unit in communication with the sensors which actuates the alarm, and in electronic communication with an electronic device of a receiver of the parcel, would enhance the security of the system.

Regarding claim 72, Wiley discloses a system for securely receiving, returning or exchanging a parcel, comprising:
a deformable receptacle 1 having a lid 113, the lid movable between an open position and a closed position, and the parcel securable within the deformable receptacle when the lid is in the closed position;
one or more structural supports (deposited parcels), the one or more structural supports removably insertable within the deformable receptacle to at least partially define at least four sides of the deformable receptacle;
a locking system 7,12,14 having one or more locking mechanisms configured to releasably secure the lid in the closed position;
a tethering unit 11 configured to attach the receptacle to another object D; and
one or more sensors 9 embedded in or attached to the parcel receptacle, the one or more sensors used to determine a security breach.
Regarding claim 72, Wiley fails to disclose a security notification unit in electronic communication with one or more sensors embedded in or attached to the parcel receptacle, wherein the sensors collect data.  However, as evidenced by Porter, such a configuration is known in the parcel receptacle art, see security notification unit 46 in communication with sensors which actuates an alarm via data collection (i.e. vendor codes), and in electronic communication with an electronic device of a receiver of the parcel (col. 6, lines 56-64).  Therefore, as evidenced by Porter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiley to include a security notification unit in electronic communication with one or more sensors embedded in or attached to the parcel receptacle, wherein the sensors collect data.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of a security notification unit in electronic communication with one or more sensors embedded in or attached to the parcel receptacle, wherein the sensors collect data, would enhance the security of the system.
Allowable Subject Matter
Claims 18-60 and 73 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 18, the prior art of record fails to disclose or suggest both the cable(s) and the tethering arrangement connected to a common security notification unit.  Claim 73 includes similar subject matter and is therefore allowable for at least the same reason(s).
Response to Arguments
Applicant’s arguments with respect to claims 18 and 71-73 are persuasive in-part, see paragraph 19 above.  However, regarding claims 71 and 72, and as necessitated by amendment, a new grounds of rejection is presented above. 
Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677